Exhibit 10.19

 

PROMISSORY NOTE

 

$100,000 May 20, 2014 New York, New York  

 

FOR VALUE RECEIVED, the undersigned (referred to herein as, the “Maker”),
promises to pay to the order of Thomas Carrella (“Payee”), the sum of ONE
HUNDRED THOUSAND DOLLARS ($100,000) or so much thereof as may be outstanding
hereunder, together with interest, in accordance with the terms herein.

 

1.        Interest Rate. Maker shall pay interest on the unpaid principal amount
of this Note, from the date hereof until such principal amount shall be paid in
full, at a rate per annum equal to 15 percent (15.00%). Interest shall be due
and payable on the Maturity Date (as defined below). Interest shall be computed
by Payee based on a year of 360 days and actual days elapsed.

 

2.        Repayments. The principal of, and all accrued and unpaid interest on,
this Note shall be due and payable on the earlier of (a) February 20, 2015 and
(b) the date on which Payee declares all such amounts due and payable pursuant
to Section 5 hereof (the “Maturity Date”). All payments of interest and
principal shall be in lawful money of the United States of America.

 

3.        Prepayments. The unpaid principal balance of this Note may be prepaid
in whole or in part at any time without premium or penalty. Each such partial
principal prepayment shall be applied first to accrued interest and then to the
outstanding principal balance of the Note.

 

4.        Representations and Warranties. Maker represents and warrants that (a)
it is duly organized, validly existing and in good standing in its jurisdiction
of formation with all requisite power and authority to carry on its business,
(b) the execution, delivery and performance by Maker of this Note are within its
valid powers and have been duly and validly authorized by all necessary
corporate action of Maker, and (c) this Note creates legal, valid, and binding
obligations of Maker, enforceable against it in accordance with its terms,
subject to debtor relief laws and general principles of equity.

 

5.        Defaults and Remedies. It shall be a “Default” under this Note if any
of the following events occurs: (a) Maker fails to pay when and as required to
be paid herein any amount of principal, or interest on this Note or any other
amount due and payable hereunder; (b) any representation, warranty, or
certification made by or on behalf of Maker herein or in any document delivered
in connection herewith shall be incorrect or misleading when made; (c) Maker
institutes or consents to the institution of any proceeding under the Bankruptcy
Code of the United States or any other debtor relief laws of the United States
or other applicable jurisdictions, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of Maker and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
the Bankruptcy Code of the United States or any other debtor relief laws of the
United States or other applicable jurisdictions relating to Maker or to all or
any material part of its property is instituted without the consent of Maker and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; (d) (i) Maker becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Maker and is not
released, vacated or fully bonded within 30 days after its issue or levy; or (e)
any provision of this Note, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the obligations hereunder, ceases to be in full force and effect; or
Maker or any other person or entity contests in any manner the validity or
enforceability of any provision of this Note; or Maker denies that it has any or
further liability or obligation under any provision of this Note, or purports to
revoke, terminate or rescind any provision of this Note.

 

Promissory Note



 

 

 

Upon the occurrence of a Default, Payee may (i) declare all or any portion of
this Note and all obligations hereunder then outstanding to be due and payable,
whereupon all or such portion of the aggregate principal of this Note and any
obligations, all accrued and unpaid interest thereon, all fees and all other
amounts payable under this Note shall become due and payable immediately,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Maker and (ii) exercise any and all of its other
rights and remedies under applicable law and hereunder or any other loan
document; provided, however, that upon the occurrence of any Default described
in clause (c) or (d) of this Section 5 with respect to Maker, without any notice
to Maker or any other person or any act by Payee, all loans and all other
amounts due under this Note shall become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by Maker.

 

6.        Cumulative Rights. No delay on the part of the holder of this Note in
the exercise of any power or right under this Note, or under any document or
instrument executed in connection herewith, shall operate as a waiver thereof,
nor shall a single or partial exercise of any other power or right. Enforcement
by the holder of this Note of any security for the payment hereof shall not
constitute any election by it of remedies so as to preclude the exercise of any
other remedy available to it.

 

7.        Notices. Any notice or demand given hereunder by Payee shall be deemed
to have been given and received (a) when actually received by Maker, if
delivered in person or by courier or messenger, or (b) two business days after a
letter containing such notice, certified or registered, with postage prepaid,
addressed to Maker, is deposited in the United States Mail. The address of Maker
is set forth on the signature page hereto and such address may be amended by
written notice provided by Maker to Payee sent by certified or registered
letter.

 

8.        Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any such mutilated Note, or in lieu
of any such Note lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of any such Note.

 

9.        Governing Law. The laws of the State of New York shall govern the
construction, validity, enforcement and interpretation of this Note.

 

10.      Headings. The headings of the sections of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

 

11.      Successors and Assigns. This Note shall be binding on Maker its
successors and assigns, whether so expressed or not; provided, however, that
Maker may not, without the prior written consent of Payee, assign any rights,
duties, or obligations under this Note.

 

12.      Maximum Interest Rate. Regardless of any provision contained herein, or
in any other document executed in connection herewith, the holder hereof shall
never be entitled to receive, collect or apply, as interest hereon, any amount
in excess of the maximum rate of interest permitted to be charged from time to
time by applicable law, and in the event the holder hereof ever receives,
collects or applies, as interest, any such excess, such amount which would be
excessive interest shall be deemed a partial prepayment of the principal hereof
and treated hereunder as such; and, if the principal hereof is paid in full, any
remaining excess shall forthwith be paid to Maker. In determining whether or not
the interest paid or payable, under any specified contingency, exceeds the
highest lawful rate, Maker and the holder hereof shall, to the maximum extent
permitted under applicable law, (a) characterize any nonprincipal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) spread the total amount of interest
throughout the entire contemplated term hereof; provided that if the
indebtedness evidenced hereby is paid and performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the maximum lawful rate, the holder hereof
shall refund to Maker the amount of such excess or credit the amount of such
excess against the principal hereof, and in such event, the holder hereof shall
not be subject to any penalties provided by any laws for contracting for,
charging, or receiving interest in excess of the maximum lawful rate.

 

Promissory Note



2

 

 

13.    Consent to Jurisdiction. MAKER IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS IN ANY WAY ARISING OUT OF, FROM OR RELATED TO THIS NOTE WILL BE
LITIGATED IN COURTS HAVING SITUS WITHIN NEW YORK CITY, NEW YORK.

 

14.      Waiver of Jury Trial. MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS NOTE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS NOTE, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

15.      ENTIRETIES. THIS NOTE, TOGETHER WITH THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

Promissory Note



3

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written.

 

  MAKER:       SNAP INTERACTIVE, INC., a Delaware corporation         /s/
Clifford Lerner   By:     Clifford Lerner   Title:  Chief Executive Officer

 

  Address: 462 7th Avenue, 4th Floor     New York, NY  10018

 

 

Signature Page to Promissory Note





 

